Citation Nr: 0804074	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of pilonidal 
cyst/disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.  Prior to active duty, the veteran was in the National 
Reserve Officers Training Corps (NROTC).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO 
in Milwaukee, Wisconsin, which denied service connection for 
residuals of pilonidal cyst/disease.


FINDING OF FACT

The veteran's pilonidal cyst/disease preexisted active 
service and there is no competent evidence showing that 
residuals of this disease were aggravated during service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to the presumption of 
soundness upon entry into active service.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 2002); 38. C.F.R. §§ 3.102, 3.304 
(2007); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  Residuals of pilonidal cyst/disease were not aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153 , 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2007); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf. See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for residuals of pilonidal disease, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to the initial adjudication of the appellant's claim, 
letters dated in January 2005 and March 2005 fully satisfied 
the duty to notify provisions. See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187. The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim. The January 
2005 and March 2005 letters told him to provide any relevant 
evidence in his possession. See Pelegrini II, 18 Vet. App. at 
120-121.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id. (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006)).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Private medical records identified by the veteran have 
been obtained, to the extent possible.  The veteran has at no 
time referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an opinion is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is the lay statements of 
the appellant.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328(Fed. Cir. 2006).

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002). For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b) (2007). If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id. Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. § 3.304(b). History provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition. 38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). To rebut 
the presumption of sound condition for disorders not noted on 
the entrance examination report, VA must show by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111; VAOPGCPREC 3- 2003. The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.

The regulations provide that, based on universally-recognized 
medical principles, certain disorders and the residuals of 
which are noted or discovered during service are deemed to 
have preexisted service.  38 C.F.R. § 3.303(c).  These 
disorders include such conditions as: scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; absent, displaced or resected 
parts of organs; supernumerary parts; congenital 
malformations or; hemorrhoidal tags or tabs.  Id.  With no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they preexisted 
service, thereby rebutting the presumption of sound 
condition. See id. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004). Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  38 
C.F.R. § 3.306.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Id.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. §§ 3.304, 3.306. The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1). 

The veteran contends that he is entitled to service 
connection for residuals of pilonidal cyst/disease.  For the 
reasons that follow, the Board finds that service connection 
is not warranted.

The Board first notes that there are references in the record 
to a pilonidal "cyst" and a "sinus."  Although these 
conditions are distinguishable from one another, it appears 
that the two terms might have been used interchangeably in 
the medical records. The veteran argues that his pilonidal 
condition had always been a sinus and that it had never 
progressed to a cyst.  It is unclear from the medical records 
whether the numerous references to a pilonidal cyst in fact 
reflects the diagnosis, surgery and scar of a cyst, or simply 
a sinus.  However, it is not necessary to make such a 
distinction as it does not materially affect the outcome of 
the veteran's claim.  Therefore, in an effort to avoid any 
potential confusion surrounding this issue, the Board will 
hereinafter refer to the pilonidal cyst/sinus more generally 
as "pilonidal disease."

A deep pilonidal dimple with no definite sinus was noted on 
examination in March 1951 while the veteran was in NROTC.  It 
was also noted that this condition was not considered 
disqualifying.  Shortly thereafter, the veteran underwent 
surgery for the disease.  Records of the operation are 
unavailable but other documents in the claims file reveal 
that the procedure was unsuccessful.  In August 1951, the 
veteran sought further medical treatment from the Mayo Clinic 
in Rochester, Minnesota.  There, he received a preoperative 
diagnosis of residual pilonidal disease and underwent a 
second operation for the excision of the pilonidal cyst. 

The July 1952 entrance examination report notes that the 
veteran had a pilonidal cyst scar. This scar was not 
considered disqualifying.  The veteran entered service with a 
preexisting condition.  Thus, the presumption of sound 
condition does not apply.  See 38 U.S.C.A. § 1111, 1132; 38 
C.F.R. § 3.304(b).

The Board also finds that there is clear and unmistakable 
evidence that the veteran's preexisting pilonidal disease and 
any residuals thereof were not aggravated during service. See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 
1096. There is no competent evidence to indicate that 
residuals of pilonidal disease increased in severity during 
service. While the service medical records, including the 
separation examination report, note the existence of a 
pilonidal cyst scar, they are silent with regard to any 
complaints, diagnosis or treatment for residuals of pilonidal 
disease. Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence that a preexisting 
condition was not aggravated by military service. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Upon separation from 
service in June 1954, it was noted in the examination report 
that the veteran had a pilonidal cyst scar that was 2 inches 
and not considered disqualifying.  Additionally, the Board 
notes that there is no evidence of the veteran having 
received any treatment for residuals of pilonidal disease 
following his separation from service.  

The Board acknowledges that the veteran does not allege that 
his condition was aggravated by military service. In fact, in 
his May 31, 2005, Notice of Disagreement, the veteran even 
conceded that the pilonidal disease was a preexisting 
condition and that this condition had not been aggravated 
during active military service.  Rather, the veteran contends 
that he is entitled to service connection because the 
residuals of pilonidal disease were caused by a surgery that 
had been performed prior to active service to treat the 
disease.  The veteran argues that this surgery was not 
medically necessary and that the only reason he got this 
surgery was because he was required to do so in order to 
qualify for commissioning as an officer.

There is no corroborative evidence substantiating the 
veteran's allegation that pilonidal surgery was a requirement 
for entry into service.  Further, the Board notes that ROTC 
training, required before commissioning as an officer, does 
not constitute active duty and was not covered as active duty 
for training for disability purposes prior to October 1, 
1982. See 38 C.F.R. § 3.6(c)(4). 

The Board finds no basis for granting service connection.   
Pilonidal disease, which had its onset during NROTC, was a 
disorder that preexisted active service.  As discussed above, 
the residuals were not aggravated in service.  For these 
reasons, service connection is not warranted. See 38 U.S.C.A. 
§ 1111, 1137; 38 C.F.R. § 3.304(b).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of pilonidal disease. Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of pilonidal 
cyst/disease is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


